MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),                            Dec 19 2016, 9:24 am
this Memorandum Decision shall not be
                                                                       CLERK
regarded as precedent or cited before any                          Indiana Supreme Court
                                                                      Court of Appeals
court except for the purpose of establishing                            and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Anthony S. Churchward                                   Gregory F. Zoeller
Anthony S. Churchward, P.C.                             Attorney General of Indiana
Fort Wayne, Indiana
                                                        Ellen Meilaender
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Carlos D. Bell,                                         December 19, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        02A03-1606-CR-1242
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable John F. Surbeck,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        02D04-1507-F5-216



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 02A03-1606-CR-1242 | December 19, 2016   Page 1 of 5
                                                 Summary
[1]   Carlos Bell appeals his conviction for Level 5 felony battery. We affirm.


                                                     Issue
[2]   Bell presents one issue for our review, which we restate as whether the State’s

      evidence was sufficient to support his conviction for Level 5 felony battery by

      means of a deadly weapon.


                                                     Facts
[3]   At approximately 3:00 a.m. on July 11, 2015, Peggy Luciano was sitting on the

      porch of her Allen County home with Clemmie Trigg, Richard Perry, and a

      man named James. Luciano used to date Bell, and they previously lived

      together. While Luciano and the others were sitting on the porch, Bell pulled

      up in front of the house and began yelling profanities at Luciano. Bell and

      Luciano approached each other on the sidewalk, and Luciano observed Bell

      ball up his fist and then felt his hand “connecting with [her] face.” Tr. p. 34.

      Trigg, Perry, and James ran to Luciano, and Bell returned to his car and drove

      away, striking James with his vehicle as he did so.


[4]   Approximately thirty minutes later, Bell returned to Luciano’s house on foot.

      Trigg noticed that Bell was holding his side as if he was carrying a weapon.

      Bell and Luciano argued, Bell tried to “snatch” Luciano’s watch off of her

      hand, and Bell hit Luciano multiple times. Trigg and Perry attempted to grab

      Bell, who ran away, and they chased him. Trigg and Perry “scuffled” with Bell.

      Id. at 55. While the three men fought, Perry observed something sharp in Bell’s
      Court of Appeals of Indiana | Memorandum Decision 02A03-1606-CR-1242 | December 19, 2016   Page 2 of 5
      hand. He later heard something hit the ground when Bell tossed it. After Trigg

      and Perry subdued Bell, Trigg held Bell down while Perry called the police.

      Perry told the 911 dispatcher that Bell was trying to stab him and Trigg.


[5]   After the police arrived and detained Bell, Trigg noticed he felt as though he

      “got hit with [] a brick in [his] side.” Id. at 58. When he pulled up his shirt, he

      noticed that he had three punctures in his side. The wounds were consistent

      with having been stabbed. At the time of Bell’s trial, Trigg still had marks on

      his body as a result of his injuries. The police recovered a knife from

      underneath the car behind which Trigg and Bell had been fighting.


[6]   The State charged Bell with Level 5 felony battery and two counts of Level 6

      felony domestic battery. The State later dismissed one count of domestic

      battery. A jury found Bell guilty of the remaining charges. The trial court

      sentenced Bell to an aggregate sentence of six years with one year suspended to

      probation. Bell now appeals.


                                                        Analysis
[7]   Bell contends the State’s evidence was not sufficient to support his conviction

      for Level 5 felony battery.1


                 When reviewing a claim of insufficient evidence, an appellate
                 court considers only the evidence most favorable to the verdict
                 and any reasonable inferences that may be drawn from that




      1
          Bell does not challenge his conviction for domestic battery.


      Court of Appeals of Indiana | Memorandum Decision 02A03-1606-CR-1242 | December 19, 2016   Page 3 of 5
               evidence. If a reasonable finder of fact could determine from the
               evidence that the defendant was guilty beyond a reasonable
               doubt, then we will uphold the verdict. We do not reweigh the
               evidence or judge the credibility of witnesses. These evaluations
               are for the trier of fact, not appellate courts. In essence, we assess
               only whether the verdict could be reached based on reasonable
               inferences that may be drawn from the evidence presented.


      Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012) (quotations omitted) (citations

      omitted).


[8]   In order to convict Bell of battery as a Level 5 felony, the State was required to

      prove he knowingly or intentionally touched Trigg in a rude, insolent, or angry

      manner with a deadly weapon. See Ind. Code § 35-42-2-1(c)(1) and (g)(2). Bell

      challenges only the sufficiency of the evidence as it relates to the mens rea

      element. He argues that no one witnessed him consciously stab Trigg or engage

      in an act that would indicate he was aware of a high probability he was stabbing

      Trigg.

[9]            Knowledge and intent are both mental states and, absent an
               admission by the defendant, the trier of fact must resort to the
               reasonable inferences from both the direct and circumstantial
               evidence to determine whether the defendant has the requisite
               knowledge or intent to commit the offense in question.
               Accordingly, knowledge or intent may be proven by
               circumstantial evidence, and it may be inferred from a
               defendant’s conduct and the natural and usual sequence to which
               such conduct logically and reasonably points.


      Stokes v. State, 922 N.E.2d 758, 764 (Ind. Ct. App. 2010) (citations omitted),

      trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1606-CR-1242 | December 19, 2016   Page 4 of 5
[10]   Here, the State presented evidence that Bell fought or scuffled with Trigg and

       Perry and that he did so while holding a sharp object in his hand. That sharp

       object was later identified as a knife. Perry told the 911 dispatcher that Bell was

       attempting to stab Perry and Trigg. Finally, the altercation in which Bell

       participated while holding the knife resulted in Trigg suffering three puncture

       wounds. We conclude that, based on this evidence, the jury could reasonably

       infer that Bell knowingly or intentionally stabbed Trigg. The evidence is thus

       sufficient to support Bell’s conviction for Level 5 felony battery.


                                                 Conclusion
[11]   The State’s evidence is sufficient to support Bell’s conviction for Level 5 felony

       battery. We affirm.


[12]   Affirmed.


       Kirsch, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1606-CR-1242 | December 19, 2016   Page 5 of 5